Affirmed in Part, Reversed and Remanded in Part, and Opinion filed
February 8, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00184-CV


                                EX PARTE R.J.F.

                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                      Trial Court Cause No. 19-CV-1789


                                     OPINION

      Appellant R.J.F. appeals the trial court’s denial of his expunction request in
regard to his 2007 arrest for possession of a controlled substance in penalty group
one. In a single issue, appellant argues that the trial court erred when it denied his
request because he satisfied all the requirements under Texas Code of Criminal
Procedure Article 55.01(a)(2)(B). See Tex. Code Crim. Proc. Ann. art.
55.01(a)(2)(B). We reverse the trial court’s order in part, affirm in part, and
remand to the trial court to grant appellant’s petition for expunction as to his 2007
arrest for possession of a controlled substance in penalty group one and render an
expunction order in regard to the records for this arrest.

                                 I.    BACKGROUND

          On May 29, 2007, appellant was arrested for possession of less than one
gram of a controlled substance penalty group one (cocaine)—a state jail felony—in
addition to possession with intent to deliver drug paraphernalia—a class-A
misdemeanor. See Tex. Health & Safety Code Ann. §§ 481.102(3)(D), 481.115(b),
481.125(b), (e). Appellant pleaded nolo contendere to the charge of possession
with intent to deliver drug paraphernalia, and the State subsequently dismissed the
possession charge, stating in the dismissal motion the reason as “The Defendant
was convicted in another case.”

          In September 2019, appellant filed a petition for expunction of records
relating to his May 2007 arrest as well as an unrelated arrest in 2013. In his live
petition, appellant stated that: the possession of a controlled substance charge was
dismissed on or about September 11, 2007; appellant was released and the charge
did not result in a final conviction, is no longer pending, and there was no court-
ordered community supervision under Chapter 42A for the offense; and the
limitations period for the offense has expired. See Tex. Code Crim. Proc. Ann. art.
55.01(a)(2)(B).

          In October 2019, the Galveston County District Attorney filed an answer,
stating it agreed with expunging the records related to the 2013 arrest; however, it
opposed the expunction of records related to the 2007 arrest.

          In December 2019, appellee Texas Department of Public Safety (“DPS”)
filed an answer. DPS did not address the 2013 arrest, but it joined the Galveston
County District Attorney in opposing appellant’s expunction request of the 2007
arrest.


                                           2
      On February 3, 2020, a hearing was held by the trial court on appellant’s
expunction petition. At the hearing, appellant argued that there were two separate
arrests for the charge of possession of a controlled substance and the charge for
possession of paraphernalia and that he qualified for expunction under article
55.01(a)(2)(B) of the Code of Criminal Procedure for the possession of a
controlled substance charge. See id. Appellant offered and the trial court admitted
into evidence the following exhibits pertaining to his 2007 arrest: the peace
officer’s request for magistrate’s probable cause findings, the statutory warnings
by the magistrate, and the personal bond application. The State disputed
appellant’s argument that there were two arrests and instead argued that according
to the relevant documents, both offenses were alleged to have occurred on the
same date: May 29, 2007.

      The trial court granted expunction regarding the 2013 arrest but denied
expunction pertaining to the 2007 arrest. Appellant filed a timely appeal.

                                  II.    ANALYSIS

      In his sole issue on appeal, appellant argues that the trial court erred in
denying his petition request regarding the 2007 arrest. More specifically, appellant
argues that evidence showed that the possession charge did not result in a final
conviction, it is no longer pending, it did not result in court-ordered community
supervision, and prosecution of the offense is no longer possible because the
imitations period has expired. See id.

A.    Standard of Review

      A trial court’s ruling on a petition for expunction is reviewed for abuse of
discretion. State v. T.S.N., 547 S.W.3d 617, 620 (Tex. 2018). Under the abuse of
discretion standard, appellate courts afford no deference to the trial court’s legal


                                          3
determinations because a court has no discretion in deciding what the law is or in
applying it to the facts. See id; In re Labatt Food Serv., L.P., 279 S.W.3d 640, 643
(Tex. 2009) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 840 (Tex.
1992) (orig. proceeding). Thus, a trial court’s legal conclusions are reviewed de
novo. T.S.N., 547 S.W.3d at 620; State v. Heal, 917 S.W.2d 6, 9 (Tex. 1996).

      Here, the trial court’s ruling on expunction hinged on a question of law
because it required an interpretation of article 55.01; therefore, we review the trial
court’s ruling de novo. T.S.N., 547 S.W.3d at 620; Ex parte N.B.J., 552 S.W.3d
376, 380 (Tex. App.—Houston [14th Dist.] 2018, no pet.).

B.    Applicable Law

      Expunction is a statutory remedy governed by Article 55.01 of the Texas
Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 55.01; Ex parte
E.H., 602 S.W.3d 486, 489 (Tex. 2020); Ex parte Scott, 476 S.W.3d 93, 94–95
(Tex. App.—Houston [14th Dist.] 2015, no pet.). Even though this statute is
contained in a criminal code, an expunction proceeding is civil in nature. See Tex.
Dep’t of Pub. Safety v. J.H.J., 274 S.W.3d 803, 806 (Tex. App.—Houston [14th
Dist.] 2008, no pet.). The petitioner accordingly bears the burden of proving that
all statutory requirements have been met. See Harris Cnty. Dist. Att’ys Office v.
Hopson, 880 S.W.2d 1, 3 (Tex. App.—Houston [14th Dist.] 1994, no writ). Also,
because an expunction is a statutory privilege rather than a constitutional or
common law right, the statutory requirements are mandatory and exclusive. See
Harris Cnty. Dist. Att’y v. Lacafta, 965 S.W.2d 568, 569 (Tex. App.—Houston
[14th Dist.] 1997, no pet.). The trial court has no power to extend equitable relief
beyond the clear meaning of the expunction statute. See Ex parte Reed, 343
S.W.3d 306, 308 (Tex. App.—Houston [14th Dist.] 2011, no pet.).

      A person is not entitled to expunction until all of the statutory conditions are
                                          4
met. See T.S.N., 547 S.W.3d at 620; J.H.J., 274 S.W.3d at 806. Appellant sought
expunction of his 2007 arrest pursuant to subsection (a)(2)(B) of article 55.01,
which provides:

        (a) A person who has been placed under a custodial or noncustodial
            arrest for commission of either a felony or misdemeanor is entitled
            to have all records and files relating to the arrest expunged if:
        ...
              (2) the person has been released and the charge, if any, has not
                 resulted in a final conviction and is no longer pending and
                 there was no court-ordered community supervision under
                 Chapter 42A for the offense, unless the offense is a Class C
                 misdemeanor, provided that:
              ...
                    (B) prosecution of the person for the offense for which
                       the person was arrested is no longer possible because
                       the limitations period has expired.
Tex. Code Crim. Proc. Ann. art. 55.01(a)(2)(B).

C.      Analysis

        We have previously concluded that Article 55.01(a)(2)(B) is not arrest-
based, “at least when the charges are unrelated.” N.B.J., 552 S.W.3d at 384. We
have previously analyzed the history of article 55.01 and courts’ interpretation of
it. See Tex. Dep’t of Pub. Safety v. T.R.W., No. 14-17-00572-CV, 2019 WL
3724707, at *5 (Tex. App.—Houston [14th Dist.] Aug. 8, 2019, no pet.) (mem.
op.).

        Since then, however, the Texas Supreme Court has revisited the “offense-
based” versus “arrest-based” entitlement to an expunction set forth in article 55.01.
Ex parte R.P.G.P., 623 S.W.3d 313, 326 (Tex. 2021). The petitioner in R.P.G.P.
was arrested and charged with two offenses arising out of the same criminal
episode: misdemeanor DWI and misdemeanor possession of a controlled

                                          5
substance. Id. at 315–16. The DWI charge was dismissed after a successful pretrial
intervention program, while the possession charge was dismissed after he pleaded
no contest and served nine months of deferred adjudication probation. Id. at 316.
The petitioner then sought to expunge the DWI arrest records pursuant to Article
55.01(a)(2)(A). Id. The court observed that “[o]ur courts of appeals are not aligned
in their approach to expunction of arrest records involving multiple offenses.” Id.
at 317.

       The Texas Supreme Court concluded that the current proviso in Article
55.01(a)(2) links an arrest to a single offense. Id. at 322–23 (“The use of ‘the’ in
referring to ‘the charge’ and ‘the offense’ indicates the Legislature, as with Article
55.01(a)(1), intended to tie an arrest to a single offense under Article
55.01(a)(2).”); see Tex. Code Crim. Proc. Ann. art. 55.01(a)(2) (providing that a
person is entitled to an expunction if “the person has been released and the charge,
if any, has not resulted in a final conviction and is no longer pending and there was
no court-ordered community supervision under Chapter 42A for the offense, unless
the offense is a Class C misdemeanor . . . .”). The court noted that "the prior
version of Article 55.01(a)(2) implied that eligibility for expunction required that
the petitioner did not serve community supervision for all the offenses comprising
an arrest.” R.P.G.P., 623 S.W.3d at 323. Therefore, the supreme court concluded
that the current language in Article 55.01(a)(2) is offense-based, not arrest-based.1

       1
         We note that, in summarizing its conclusion in R.P.G.P., the Supreme Court stated that
“subarticles (a)(2) and (a)(2)(A) of Article 55.01 of the Texas Code of Criminal Procedure are
offense-based provisions with regard to misdemeanors but arrest-based with respect to felonies.”
Ex parte R.P.G.P., 623 S.W.3d 313, 325 (Tex. 2021). However, earlier in the opinion, the court
analyzed the statutory language and concluded that the prerequisites to expunction in article
55.01(a)(2) are offense-based. Id. at 322–23 (“The alteration from ‘any’ to ‘the’ indicates the
Legislature’s intent to change, or at least clarify, that arrests are tied to single offenses for
purposes of satisfying the requirements in (a)(2).”). The court expounded on this idea by
contrasting the language of (a)(2) with the provisos of (a)(2)(A); the court concluded that the
language of (a)(2)(A) “demonstrates that an offense-based interpretation applies to
                                               6
See id. at 322–23. Furthermore, after analyzing the statutory language under
Article 55.01(a)(2)(A), the supreme court held that misdemeanor offenses are
eligible for expunction on an individual basis under Article 55.01(a)(2)(A).
R.P.G.P., 623 S.W.3d at 315, 322–26; see Tex. Code Crim. Proc. Ann. art.
55.01(a)(2)(A).

       2.     Present Case

       Appellant argues that he is entitled to expunction in the present case because
he proved that the felony charge for possession of a controlled substance was
dismissed, there was no community supervision served for that offense, and the
statute of limitations has expired. See Tex. Code Crim. Proc. Ann. art.
55.01(a)(2)(B). The DPS argues that to be qualified for expunction under
subsection (a)(2)(B), a petitioner must still demonstrate the requirements under
subsection (a)(2)(A). We disagree with the DPS’s reasoning. As we stated in
N.B.J., (a)(2)(B) is a “separate option for seeking expunction,” completely distinct
from (a)(2)(A). N.B.J., 552 S.W.3d at 383–84.

       Here, appellant sought expunction under Article 55.01(a)(2)(B) as to the
2007 offense for possession of a controlled substance in penalty group one.
Because the language under (a)(2) is offense-based, see R.P.G.P., 623 S.W.3d at
322–23, an applicant qualifies for expunction of an offense under (a)(2)(B)
“provided that” “prosecution of the person for the offense for which the person was
arrested is no longer possible because the limitations period has expired.” See Tex.
Code Crim. Proc. Ann. art. 55.01(a)(2)(B); R.P.G.P., 623 S.W.3d at 316–17.2 Like

misdemeanors while an arrest-based interpretation applies when much more serious crimes—
felonies—are involved.” Id. at 323.
       2
         We note that the supreme court’s opinion in R.P.G.P. implicitly overruled T.R.W. to the
extent our opinion in T.R.W. stood for the proposition that (a)(2)(B) was arrest-based when the
charges were related.

                                               7
the language under (a)(2), the language under (a)(2)(B) ties an “arrest” to a single
offense. See Tex. Code Crim. Proc. Ann. art. 55.01(a)(2)(B); R.P.G.P., 623 S.W.3d
at 322–24. And subsection (a)(2)(B) lacks any of the language present in (a)(1)
limiting expunction of charges arising out of the same criminal episode as a final
conviction and also any of the language under (a)(2)(A) limiting expunctions of
felonies. Cf. Tex. Code Crim. Proc. Ann. art. 55.01(a)(1), (a)(2)(A), (c); R.P.G.P.,
623 S.W.3d at 320–26. Therefore, we hold that (a)(2)(B) is likewise offense-based,
not arrest-based. See Tex. Code Crim. Proc. Ann. art. 55.01(a)(2)(B); R.P.G.P.,
623 S.W.3d at 322–23.

         Furthermore, appellant has been released for the 2007 offense of possession
of a controlled substance under penalty group one, the offense has not resulted in a
final conviction and is no longer pending, there was no court-ordered community
supervision for the offense, and the applicable three-year limitations period has
expired. See Tex. Code Crim. Proc. Ann. arts. 12.01(8) (providing for three-year
statute of limitations for felonies not listed under article 12.01(1)–(7)),
55.01(a)(2)(B); R.P.G.P., 623 S.W.3d at 316–17; N.B.J., 552 S.W.3d at 380, 383–
84.

         Therefore, we conclude that appellant has satisfied the statutory
requirements as to his 2007 offense for possession of a controlled substance in
penalty group one, and we further conclude that the trial court erred when it denied
appellant’s petition to expunge his 2007 arrest record for possession of a controlled
substance. See R.P.G.P., 623 S.W.3d at 326 (noting that “partial redaction of arrest
records is permitted under the expunction statute”). We sustain appellant’s sole
issue.




                                          8
                                III.   CONCLUSION

      We reverse in part the trial court’s judgment denying appellant’s request for
expunction of the 2007 arrest, and remand to the trial court to grant appellant’s
petition for expunction as to the 2007 arrest for possession of a controlled
substance in penalty group one and render an expunction order with regard to the
records for this arrest. We affirm the remainder of the trial court’s judgment.




                                       /s/       Margaret “Meg” Poissant
                                                 Justice



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                             9